




September 30, 2014


J. Peter Bardwick
88 Red Hill Circle
Tiburon, CA 94920


Dear Peter:


As discussed, your employment at Rocket Fuel Inc. ("Company") will be coming to
an end. Although the Company has no pre-existing obligation to you, it is
prepared to assist you with your transition to new employment. This letter sets
forth the terms of the Separation Agreement ("Agreement") that the Company is
offering to you to aid in your employment transition.


1.    Separation. Your last day of work as Chief Financial Officer of the
Company, and your employment termination date, will be September 30, 2014
("Separation Date"). If you resign prior to the Separation Date, this Agreement
will be null and void.


2.    Accrued Salary, PTO, Bonus Payment, and ESPP. On September 30, 2014, the
Company will pay you all accrued salary through September 30, 2014 (“Salary”),
and all accrued and unused PTO earned through the Separation Date (“PTO”). In
addition, you will remain eligible to receive any variable compensation owed to
you based on the Company’s performance in (1) the Second Quarter of 2014 (“Q2
Bonus”) and (2) the Third Quarter of 2014 (“Q3 Bonus”) (collectively, the
“Bonuses”). Your Bonuses will be calculated pursuant to the 2014 Executive Bonus
Plan. Your Q2 Bonus will be paid on the Separation Date and your Q3 Bonus will
be paid after the Separation Date in accordance with the Company’s regular bonus
payment schedule. Your Salary, PTO and Bonus are subject to all required payroll
deductions and withholdings. If you participate in the Company’s Employee Stock
Purchase Plan (“ESPP”), all payroll deductions made during the current offering
period will be withdrawn and paid to you, without interest, on the Separation
Date. You will no longer be eligible to participate in the current or any future
ESPP offerings. You are entitled to all of the payments discussed in this
section regardless of whether or not you sign this Agreement.


3.    Health Insurance. Your group health insurance will cease on the last day
of the month in which your employment ends. At that time, you will be eligible
to continue your group health insurance benefits, subject to the terms and
conditions of the benefit plan, the federal Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and, as applicable, state insurance laws.
You will receive additional information regarding your right to elect continued
coverage under COBRA in a separate communication. You will be required to sign
up for the COBRA insurance in order to receive this benefit.


4.    Consideration For Release of Claims. If you sign this Agreement, return it
by the deadline specified below, and it becomes effective, as described below,
and you comply fully with your obligations under this Agreement:


(a) (i) the first sentence of the final section (“Termination Period”) of
Section I (Notice of Stock Option Grant) of your stock option agreement related
to the stock option granted to you on September 19, 2011, attached hereto as
Exhibit A (such agreement, the “2011 Stock Option Agreement” and the option, the
“2011 Option”), and (ii) the first sentence of the section “Termination Period”
under the “Notice of Stock Option Grant” of your stock option agreement related
to the stock option granted to you on February 6, 2014, attached hereto as






--------------------------------------------------------------------------------






Exhibit B (such agreement, the “2014 Stock Option Agreement” and, together with
the 2011 Stock Option Agreement, the “Stock Option Agreements”, and such option,
the “2014 Option” and, together with the 2011 Option, your “Options”), each are
deleted and replaced in full with the following sentence:




“This Option shall be exercisable for six (6) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option shall be exercisable for twelve (12)
months after Participant ceases to be a Service Provider.”


As provided in each of the Option Agreements, notwithstanding the foregoing in
no event may the 2011 Option or 2014 Option be exercised after the
“Term/Expiration Date” as provided in the applicable Option Agreement, and
further, each of the Options may be subject to earlier termination as provided
in the equity plan under which it was granted;


and


(b) the Company shall pay you the amount of $8,660.79 less applicable taxes and
withholdings (“Severance Payment”) in a lump sum. The Severance Payment will be
due and payable within three (3) business days following the Effective Date of
this Agreement.


5.    Other Compensation or Benefits. You acknowledge that concurrently with
this Agreement, you are being provided a Consulting Agreement which is intended
to be entered simultaneously with this Agreement, pursuant to which you will
provide consulting services to Company for a period of three months after the
Separation Date (“Consulting Agreement”). Except as expressly provided in this
Agreement, or the Consulting Agreement, or as required by law, you will not
receive any additional compensation, benefits or separation pay after the
Separation Date. Thus, for any employee benefits sponsored by the Company not
specifically referenced in this Agreement, or the Consulting Agreement, you will
be treated as a terminated employee effective on your Separation Date. This
includes but is not limited to a 401(k) plan, life insurance, accidental death
and dismemberment insurance, and short and long-term disability insurance.


6.    Equity. Notwithstanding anything to the contrary in your Stock Option
Agreements, or the equity award agreement related to the restricted stock unit
award granted to you on February 6, 2014 (your “RSUs” and the agreement,
attached hereto as Exhibit C, the “RSU Agreement”) or any other agreements
between you and the Company related to your Options or RSUs, your Options will
continue to vest while you remain a Service Provider pursuant to the Consulting
Agreement at a rate that is one-half the rate at which, prior to this
modification, the Options were scheduled to vest on any scheduled vesting date
(for example, if 6,250 shares subject to your 2011 Option would have been
scheduled to vest on a scheduled vesting date, then instead 3,125 shares subject
to the 2011 Option instead will vest on such vesting date, assuming you remain a
Service Provider pursuant to the Consulting Agreement on such date). Your 2014
Option and your RSUs are not scheduled to vest prior to the end of your
consulting services under the Consulting Agreement, and therefore, is not
expected to be impacted by this paragraph and each will remain fully unvested at
the scheduled end of your consulting term. This paragraph, along with paragraph
4(a), acts as an amendment to your Stock Option Agreements.


7.    Tax Matters. The Company will withhold required federal, state and local
taxes from any and all payments contemplated by this Agreement. Other than the
Company's obligation and right to






--------------------------------------------------------------------------------






withhold, you will be responsible for any and all taxes, interest, and penalties
that may be imposed with respect to the payments contemplated by this Agreement
(including, but not limited to, those imposed under Internal Revenue Code
Section 409A).
 
8.    Expense Reimbursement. You agree that, within ten (10) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred during your employment
with the Company through the Separation Date, if any, for which you seek
reimbursement. The Company will reimburse you for these expenses pursuant to its
regular business practice.


9.    Return of Company Property. Except as necessary to provide consulting
services to Company under the Consulting Agreement, by the Separation Date, you
agree to return to the Company all hard copy and electronic documents (and all
copies thereof) and other Company property that you have had in your possession
at any time, including, but not limited to, files, notes, drawings, records,
business plans and forecasts, financial information, specifications,
computer-recorded information (including email), tangible property, credit
cards, entry cards, identification badges and keys; and, any materials of any
kind that contain or embody any proprietary or confidential information of the
Company (and all reproductions thereof).


10.    Post-Employment Restrictions. You acknowledge your continuing obligations
under your “At Will Employment, Confidential Information, Invention Assignment,
and Arbitration Agreement” ("Confidentiality Agreement") which prohibits
disclosure of any confidential or proprietary information of the Company and
solicitation of Company employees. A copy of your Agreement is attached hereto
as Exhibit D.


11.    Confidentiality. The existence of this Agreement and its provisions will
be held in strictest confidence by you and will not be publicized or disclosed
in any manner whatsoever; provided, however, that you may disclose this
Agreement in confidence: (a) to your immediate family; (b) to your attorney,
accountant, auditor, tax preparer, and financial advisor; and (c) provided such
disclosure may be necessary to enforce its terms or as otherwise required by
law. For clarification, nothing in this Agreement is intended to prevent or
prohibit you from making truthful statements in any legal proceeding or
government investigation, or from exercising your non-waivable rights under the
National Labor Relations Act.


12.    Mutual Non-disparagement. You agree not to disparage the Company, and its
officers, directors, employees or agents, in any manner likely to be harmful to
them or their business, business reputation or personal reputation. Likewise,
the Company’s executive officers and directors agree not to disparage you, and
the Company’s executive officers agree to use reasonable best efforts to
prohibit other Company employees or agents from disparaging you, in any manner
likely to be harmful to you or your business, business reputation or personal
reputation or which would be likely to negatively impact your ability to obtain
future employment equivalent to your employment with Rocket Fuel; provided,
however, that statements which are made truthfully in response to any question,
inquiry or request for information required by legal process shall not violate
this paragraph or this Agreement. The obligations of the Company’s executive
officers and directors pursuant to the foregoing sentence extend only for so
long as each individual is an officer or director of the Company.


13.    Cooperation. The parties acknowledge that as of the Separation Date, the
Company is involved in litigation related to certain matters in which you were
involved during your employment at the Company (“Litigation”). You agree to
cooperate with the Company and participate to the extent






--------------------------------------------------------------------------------






reasonably requested by the Company in connection with its investigation and
response to the Litigation.


14.    Release of All Claims. Except as otherwise set forth in this Agreement
and as provided in the Company’s by-laws and the indemnification agreement
between you and the Company attached hereto as Exhibit E, each party does hereby
release, acquit and forever discharge each other, and their affiliates,
officers, agents, administrators, servants, employees, attorneys, successors,
parent, subsidiaries, assigns and affiliates ("Released Party" or "Released
Parties"), of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys' fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts, omissions, or conduct at any time prior
to and including the date this Agreement is signed. This general release
includes, but is not limited to: (i) claims and demands arising out of or in any
way connected with your employment with the Company, or the termination of that
employment; (ii) claims or demands related to your compensation or benefits with
the Company, including but not limited to, wages, salary, bonuses, commissions,
vacation pay, fringe benefits, expense reimbursements, incentive pay, severance
pay, or any other form of compensation; (iii) claims pursuant to any federal,
state or local law, statute, or cause of action including, but not limited to,
claims for discrimination, harassment, retaliation, attorneys' fees or other
claim arising under the federal Civil Rights Act of 1964, as amended; the
federal Americans with Disabilities Act of 1990, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended ("ADEA''); the federal
Family Medical Leave Act, as amended; the federal Worker Adjustment and
Retraining Notification Act, as amended; the Employee Retirement Income Security
Act of 1974, as amended; the California Fair Employment and Housing as amended;
the California Family Rights Act, as amended; California Spousal Military Leave
Law, as amended; the California WARN Act, as amended; (iv) all tort claims,
including without limitation, claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (v) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing, including claims arising out of an employment agreement, sales
commission plan or incentive compensation plan applicable to your employment
with the Company. To the extent permitted by law, you also promise never
directly or indirectly to bring or participate in an action against any Released
Party under California Business & Professions Code Section 17200 or any unfair
competition law of any jurisdiction. Notwithstanding the release set forth
herein, the Indemnification Agreement (attached hereto as Exhibit E) remains in
full force and effect.


Excluded from this Agreement are any claims which by law cannot be waived in a
private agreement between an employer and employee. Moreover, this Release does
not prohibit you from filing a charge with the National Labor Relations Board
(“NLRB”) or Equal Employment Opportunity Commission (the "EEOC") or equivalent
state agency in your state or participating in an NLRB, EEOC or state agency
investigation. You do agree to waive your right to monetary relief,
reinstatement or other recovery should any claim be pursued with the NLRB, EEOC,
state agency, or any other federal state or local administrative agency on your
behalf arising out of or related to your employment with and/or separation from
the Company.


15.    ADEA Waiver You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA, as amended. You
also acknowledge that the consideration given for the waiver and release herein
is in addition to anything of value to which you were already entitled. You
further acknowledge that you have been advised by this writing, as required by
the ADEA, that: (a) your waiver and release do not apply to any rights or claims
that may arise after the execution date of this Agreement; (b) you have been
advised hereby that you have the right






--------------------------------------------------------------------------------






to consult with an attorney prior to executing this Agreement; (c) you have
twenty-one (21) days from the date of this Agreement to execute this Agreement
(although you may choose to voluntarily execute this Agreement earlier); (d) you
have seven (7) days following the execution of this Agreement by the parties to
revoke the Agreement; and (e) this Agreement will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after this Agreement is executed by you, provided that the Company has also
executed this Agreement by that date ("Effective Date"); and (f) this Agreement
does not affect your ability to challenge the knowing and voluntary nature of
the release of claims under the ADEA in this Agreement. You and the Company
agree that changes to this Agreement, whether material or immaterial, do not
restart the running of the 21 day period for execution of this Agreement.


16.    No Actions or Claims. You represent that you have not filed any charges,
complaints, grievances, arbitrations, lawsuits, or claims against the Company,
with any local, state or federal agency, union or court up to the date of
execution of this Agreement pertaining to the claims released in this Agreement,
and that, except as allowed by this Agreement, you will not do so at any time
hereafter, based upon events occurring prior to the date of execution of this
Agreement. In the event any agency, union, or court ever assumes jurisdiction of
any lawsuit, claim, charge, grievance, arbitration, or complaint, or purports to
bring any legal proceeding on your behalf pertaining to the claims released in
this Agreement, except as allowed by this Agreement, you will ask any such
agency, union, or court to withdraw from and/or dismiss any such action,
grievance, or arbitration, with prejudice.


17.    Waiver. In granting the release herein, you understand that this
Agreement includes a release of all claims known or unknown. In giving this
release, which includes claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor." You hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to the release of any unknown or
unsuspected claims you may have against the Company.


18.    Acknowledgements and Representations. You acknowledge and represent that
you have not suffered any discrimination or harassment by any of the Released
Parties on account of your race, gender, national origin, religion, marital or
registered domestic partner status, sexual orientation, age, disability, medical
condition or any other characteristic protected by law. You acknowledge and
represent that you have not been denied any leave, benefits or rights to which
you may have been entitled under the FMLA or any other federal or state law, and
that you have not suffered any job-related wrongs or injuries for which you
might still be entitled to compensation or relief. You further acknowledge and
represent that, except as expressly provided in this Agreement, you have been
paid all wages, bonuses, compensation, benefits and other amounts that any of
the Released Parties have ever owed to you, and you understand that you will not
receive any additional compensation, severance, or benefits after the Separation
Date, with the exception of any vested right you may have under the terms of a
written ERISA-qualified benefit plan. If the representation in the foregoing
sentence is not accurate, you should speak with the Company’s Legal Department
before signing this Agreement.


19.    Section 409A. This Agreement and all payments and benefits hereunder are
intended to be exempt from or otherwise comply with Section 409A of the Internal
Revenue Code of 1986, as amended and the regulations and guidance thereunder
(together, “Section 409A”), so that none of the payments






--------------------------------------------------------------------------------






and benefits to be provided hereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities or ambiguous terms herein will
be interpreted in that manner. In all cases, any Severance Payment, Q2 Bonus and
Q3 Bonus payable to you under this Agreement will be paid within the “short-term
deferral” period under Section 409A. Notwithstanding the foregoing, if and to
the extent necessary to avoid subjecting you to an additional tax under Section
409A, payment of all or a portion of the severance payments or benefits payable
under this Agreement and any other separation-related deferred compensation
(within the meaning of Section 409A) will be delayed until the date that is 6
months and 1 day following your separation from service (within the meaning of
Section 409A). You and the Company agree to work together to consider amendments
to this Agreement and to take such reasonable actions to avoid imposition of any
additional tax or income recognition under Section 409A prior to actual payment
to you. Each payment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of the Section 409A-related
regulations.


20.    Miscellaneous. Except as amended by this Agreement, your Option
Agreements and RSU Agreement remain in full force and effect and subject to the
terms and conditions of the equity plan and equity award agreements under which
they were granted (together, the “Equity Agreements”). This Agreement, including
Exhibit A, Exhibit B, Exhibit C, Exhibit D and Exhibit E, constitute the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court or arbitrator so as
to be rendered enforceable. If the provision in question cannot be so modified,
then it will be deemed deleted. This Agreement will be deemed to have been
entered into and will be construed and enforced in accordance with the laws of
the State of California.








--------------------------------------------------------------------------------












If this Agreement is acceptable to you, please sign below no sooner than the
Separation Date and no later than October 22, 2014, and return the original to
me.




Sincerely,


Rocket Fuel Inc.


    
By:     /s/ GEORGE JOHN                
George John
CEO




Agreed:




/s/ J. PETER BARDWICK                
J. Peter Bardwick




Exhibit A: 2011 Stock Option Agreement


Exhibit B: 2014 Stock Option Agreement


Exhibit C: 2014 RSU Agreement


Exhibit D: At Will Employment, Confidential Information, Invention Assignment,
and Arbitration Agreement


Exhibit E: Indemnification Agreement








